Atkinson, J.
Where an attorney at law is employed to procure a partition of land, and in an action for that purpose recovers a judgment for an undivided interest in the land and a decree for partition, and, after the death of his client intestate subsequently to the judgment, seeks to enforce his lien against the property by a suit at law, such a suit should be brought against the administrator upon the estate of the intestate. Civil Code, §§ 3364 par. 3, 3365, 3281; McCalla v. Nichols, 102 Ga. 28 (28 S. E. 988); Ray v. Hixon, 107 Ga. 768 (33 S. E. 692). An action for such purpose, brought against certain persons as constituting all the heirs at law of the deceased and a third person,'alleging that there was no administration upon the estate, that there were no other debts or property of. the deceased, that the heirs were all sui juris, and that some of the defendants were the persons sued in the partition proceeding, should have been dismissed on demurrer.

Judgment reversed.


All the Justices concur, except Fish, O. J., absent.